UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2022



ROBERT LEE BROWN,

                                               Plaintiff - Appellant,

          versus

DIVISION OF SOCIAL SERVICES, City of Lynch-
burg, Virginia,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Lynchburg. B. Waugh Crigler, Magistrate
Judge. (CA-94-68-L)


Submitted:   December 14, 1995             Decided:   January 24, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Robert Lee Brown, Appellant Pro Se. Phillip Richard Lingafelt,
GLENN, FLIPPIN, FELDMANN & DARBY, Roanoke, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order* denying
relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the magistrate judge's opinion and find no rever-

sible error. Accordingly, we affirm on the reasoning of the magis-

trate judge. Brown v. Division of Social Servs., No. CA-94-68-L
(W.D. Va. May 15, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




    *
      Judgment was entered by the magistrate judge pursuant to 28
U.S.C.A. § 636(c) (West 1993).

                                2